 I)I'('ISIONS OF NATIONAL LABOR RLATIONS BOARI)Concord Furniture Industries, Inc., d/b/a BradfordFurniture Company and Furniture and Piano Mov-ing, Furniture Store Drivers, Helpers, Warehouse-men and Packers Teamsters Local 82, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case ICA -16336October 9, 1979DECISION AND ORDERBY CIIAIRMAN FANNING AND) MNIBE RS JENKINSAND) MtlRPIIYUpon a charge filed on July 12, 1979, by Furnitureand Piano Moving, Furniture Store Drivers, Helpers,Warehousemen and Packers Teamsters Local 82 a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on C'oncord Furni-ture Industries, Inc.. d/b/a Bradford Furniture Com-pany, herein called Respondent. the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 1, issued a complaint andnotice of hearing on July 20, 1979. against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an administrativelaw judge were duly served on the parties to this pro-ceeding.The complaint alleges in substance that on May 1,1979, following a Board election in Case I RC-15504, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate:' and that,commencing on or about May 8, 1979, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On July 31, 1979, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On August 15, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-i Official notice is taken of the record in the representation proceedingCases I CA 14058 and I RC- 15504. as the term "record" is defined in Secs.102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8. asamended. See LTV Electroystems, Inc. 166 NLRB 938 (1967), enfd. 388F.2d 683 4th Cir. 19681; Golden Age Beverage Co.. 167 NLRB 151 (1967),enfd. 415 F.2d 26 (5th Cir. 1969); lnreryspe Co .Peneflo, 269 F.Supp. 573(D.C.Va., 1967): Follerr Corp. 164 NLRB 378 (1967). enfd. 397 F2d 91 (7thCir. 1968); Sec. 9(d) of the NLRA, as amended.mary Judgment. Subsequently., on August 24. 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show ('ause, Respondent contends thatthe certification is invalid for the reasons stated in itsexceptions to the Administrative Law Judge's Deci-sion, dated November 9. 1978.A review of the record in the consolidated unthirlabor practice and representation proceeding, CasesI -CA 14058 and I RC- 15504, discloses that an elec-tion pursuant to a Stipulation or Certification UponConsent Election was held on January 12. 1978: twochallenged ballots were determinative of the results ofthat election. The Union filed timely objections toconduct affecting the results of the election, allegingthat the challenged ballots belonged to employeeslaid off before the election in violation of Section8(a)(3) of the Act.The Acting Regional irector issued a Report onObjections and Challenged Ballots on February 28,1978, directing the objections and resolution of thechallenged ballots be consolidated with a complaintto be issued in Case I CA 14058. which raised iden-tical issues. On March 9. 1978. the Regional Directorissued an Order Consolidating Cases, ('omplaint andNotice of Hearing.A hearing was held before Administrative LawJudge Walter H. Maloney, who issued a Decision onNovember 9, 1978, in which he overruled the twochallenged ballots on the ground the employees hadbeen discharged in violation of Section 8(a)(3), anddirected the Regional Director to open and count theballots and prepare a revised tally. On December 11,1978, Respondent filed exceptions to this Decision.Upon review, the Board affirmed Judge Maloney'sfinding on the challenged ballots, and in its Decisionand Order of April 2, 1979,2 ordered the RegionalDirector to issue a revised tally of ballots. The tallyshowed the Union had received a majority of votescast. Since no objections to this revised tally werefiled, the Regional Director, on May 1, 1979, certified2 (onord Furniture Indulsrire, Inc dhlu radbrd Firniture (onmpaon,241 NlRB 643 (1979).246 NLRB No. 48 BRADFORD FURNITURE COMPANYthe Union as the exclusive collective-bargaining rep-resentative of Respondent's employees in the unitfound appropriate.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior unfairlabor practice and representation proceeding, andRespondent does not offer to adduce at a hearing anynewly discovered or previously unavailable evidence.nor does it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the prior proceeding. We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding. Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACITI. THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, has itsprincipal place of business in West Concord. Massa-chusetts, where it is engaged in the retail sale anddelivery of furniture. During a representative 12-month period, Respondent, in the course and conductof its business operations, did a gross volume of busi-ness in excess of $500,000, and shipped goods valuedin excess of $50,000 from its West Concord. Massa-chusetts. facility, directly to points located outside theCommonwealth of Massachusetts.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.It. THE LABOR ORGANIZ.ArION INVOILVE)Furniture and Piano Moving, Furniture StoreDrivers, Helpers, Warehousemen and Packers Team-sters Local 82, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.ISee Pithurgh Plate Glass (Co. NI.R B,. 313 US. 146. 162 (1941 1:Rules and Regulations of the Board. Secs 102 67(11 and 10269(c)III. rHil IUNFAIR ABOR PRA(TI(FSA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full time and regular part time, warehouse-men, shippers. receivers, finishers, drivers andhelpers employed by the Employer at its WestConcord, Massachusetts warehouse, but exclud-ing office clerical employees, professional em-ployees, salesmen, guards and supervisors as de-fined in the Act, and all other employees.2. The certificationOn January 12. 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 4. 1979. and the Union continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefisalCommencing on or about May 4. 1979. and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 8. 1979, and continuing at all times thereafter todate, Respondent has refused, and continues to re-fuse. to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly. we find that Respondent has, sinceMay 8, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that. by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and () of theAct.IV. 1Ill EII;E(' OF TIlE U'NIAIR LABOR PRA( TI('ESUPO() ( MMER( The activities of Respondent set forth in section11I, above, occurring in connection with its operations9 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDdescribed in section , above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Concord Furniture Industries, Inc., d/b/a Brad-ford Furniture Company, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Furniture and Piano Moving, Furniture StoreDrivers, Helpers, Warehousemen and Packers Team-sters Local 82, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time warehouse-men, shippers, receivers, finishers, drivers, and helpersemployed by the Employer at its West Concord, Mas-sachusetts, warehouse, but excluding office clericalemployees, professional employees, salesmen, guardsand supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since May 1, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 8, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Con-cord Furniture Industries, Inc., d/b/a Bradford Fur-niture Company, West Concord, Massachusetts, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Furniture and PianoMoving, Furniture Store Drivers, Helpers, Ware-housemen and Packers Teamsters Local 82, a/w In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full time and regular part time warehouse-men, shippers, receivers, finishers, drivers andhelpers employed by the Employer at its WestConcord, Massachusetts warehouse, but exclud-ing office clerical employees, professional em-ployees, salesmen, guards and supervisors as de-fined in the Act and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other terms10 BRADFORD FURNITURE COMPANYand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facilities in West Concord. Massa-chusetts, copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms provided bythe Regional Director for Region I, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region I. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Furni-ture and Piano Moving, Furniture Store Drivers,Helpers. Warehousemen and Packers TeamstersLocal 82. a/w International Brotherhood ofTeamsters. Chauffeurs. Warehousemen andHelpers of America, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterefere with, restrain or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request. bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part time warehouse-men, shippers, receivers, finishers, drivers andhelpers employed by the Employer at its WestConcord. Massachusetts warehouse, but ex-cluding office clerical employees, professionalemployees, salesmen, guards and supervisorsas defined in the Act, and all other employees.CONCORD FURNITURE INDUSTRIES, IN(C.,D/B/A BRADFORI) FURNITURE COMPANYI I